                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DAVID CLARK et al.,
                             Plaintiffs,
v.                                                  No. 16-1044-CCE-LPA
DUKE UNIVERSITY et al.,
                             Defendants.

              REPLY IN SUPPORT OF MOTION TO STRIKE DOC. 112

     Rule 7.3(i) not only was not the “best available method” for informing the Court of

the Johns Hopkins appeal, it was not even an available method. If Defendants want the

Court to take an action (set a conference or stay this case, e.g.), they must file a motion.

Fed.R.Civ.P. 7(b). A “Notice of Subsequent Authority” is available only when there is a

pending motion. There is no pending motion in this case. Moreover, such a Notice must

“contain only the citation to the case relied upon[.]” L.R. 7.3(i). This is another aspect of

the Rule that Defendants violated, by advancing argument and requesting relief. The

Court should strike the Notice for these reasons.

     If Defendants want the Court to take an action (set a conference or stay this case,

e.g.), they must file a motion. Fed.R.Civ.P. 7(b). If they want the Court to alter or amend

the case management scheduling order, they must show good cause. Fed.R.Civ.P. 16(b).

Even if Defendants properly moved for an order setting a status conference, that motion

should be rejected for the same reasons as the Court stated in Sims v. BB&T Corp., No.

15-732, Text Order (Oct. 3, 2018). Defendants can address the Johns Hopkins case in

briefing their motion for summary judgment that is due by November 16.




       Case 1:16-cv-01044-CCE-LPA Document 120 Filed 10/09/18 Page 1 of 3
October 9, 2018                      Respectfully submitted,

                                     /s/ Michael A. Wolff
                                     SCHLICHTER BOGARD & DENTON LLP
                                     Jerome J. Schlichter, MO No. 32225*
                                     Michael A. Wolff, MO No. 38207*
                                     Kurt C. Struckhoff, MO No. 61873*
                                     100 South Fourth Street, Suite 1200
                                     St. Louis, Missouri 63102
                                     (314) 621-6115, (314) 621-5934 (fax)
                                     jschlichter@uselaws.com
                                     mwolff@uselaws.com
                                     kstruckhoff@uselaws.com
                                          *appearing by special appearance

                                     Lead Counsel for all Plaintiffs

                                     /s/ David B. Puryear, Jr.
                                     David B. Puryear, Jr.
                                     North Carolina State Bar No. 11063
                                     PURYEAR & LINGLE, PLLC
                                     5501-E Adams Farm Lane
                                     Greensboro, NC 27407
                                     (336) 218-0227
                                     puryear@puryearandlingle.com

                                     Local Counsel for all Plaintiffs




                                     2

     Case 1:16-cv-01044-CCE-LPA Document 120 Filed 10/09/18 Page 2 of 3
                             CERTIFICATE OF COMPLIANCE

        Pursuant to the Civil Local Rules of Practice for the United States District Court
for the Middle District of North Carolina, this is to certify that the foregoing document
complies with the font and point selections approved by the Court in Local Rule
7.3(d)(1). The foregoing was prepared on computer using Times New Roman font (13
point). I certify that this document contains 224 words.


                                                  /s/ Michael A. Wolff



                             CERTIFICATE OF SERVICE

        I certify that on October 9, 2018, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will automatically send notification of
filing to all counsel of record.


                                                  /s/ Michael A. Wolff




                                              3

     Case 1:16-cv-01044-CCE-LPA Document 120 Filed 10/09/18 Page 3 of 3
